EXHIBIT AGREEMENT FOR CLAIM DETERMINATION THIS AGREEMENT (the “Agreement”) is executed by and between the Liquidator of The Protective National Insurance Company of Omaha (the “Liquidator”) and Congoleum Corporation, a Delaware corporation and a debtor-in-possession under Chapter 11 of the U.S. Bankruptcy Code (the “Claimant”) (collectively referred to as the “Parties”). RECITALS A.The Protective National Insurance Company issued to Claimant Policy XUB for the period from January 1, 1984 to January 1, 1985 (the “Policy”). B.Claimant has been and may in the future be subject to asbestos-related claims that Claimant contends are covered by the Policy. C.Claimant and the Liquidator disagree with respect to whether and the extent to which coverage is afforded by the Policy for asbestos-related claims. D.Claimant and the Liquidator stipulate that, for the purposes of this agreement, the total amount of undisputed limits applicable and available to pay asbestos-related claims under the Policy is Six Million U.S. Dollars (US$6,000,000.00). E.On December 31, 2003, Claimant filed its voluntary petition for relief under Chapter 11 of the Bankruptcy Code. F.Claimant continues to operate its business and to manage its properties as a debtor-in-possession under the Bankruptcy Code. G.On February 12, 2004, the District Court of Lancaster County, Nebraska (the “Liquidation Court”) entered an Order of Liquidation, Declaration of Insolvency and Injunction (the “Order of Liquidation”) for The Protective National Insurance Company of Page 1 of 8 Omaha (“Protective National”) pursuant to the provisions of the Insurers Supervision, Rehabilitation, and Liquidation Act, Neb. Rev. Stat. § 44-4801 et seq. (the “Act”). H.The Order of Liquidation established a February 12, 2005 deadline to file claims in the liquidation proceedings of Protective National. I.The Claimant timely filed a Proof of Claim (referred to as “POC”) with the Liquidator claiming rights as an insured under the Policy, which was assigned Proof of Claim Number 700186. J.The Liquidator is charged with the obligation, among others, of administering the POCs made against the assets of Protective National. K.The Liquidator and the Claimant have negotiated regarding the amount of the Claimant’s covered POC to be recommended to the Liquidation Court for approval pursuant to Neb. Rev.
